DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art (Rondinone et al. US 2019/0127866 A1) discloses a method of converting carbon dioxide to hydrocarbons, the method comprising contacting an electrocatalyst with an aqueous solution of a bicarbonate salt while said aqueous solution is in contact with a source of carbon dioxide, which replenishes said bicarbonate salt as said bicarbonate salt decomposes to carbon dioxide and a hydroxide salt at a surface of said electrocatalyst, and said electrocatalyst is electrically powered as a cathode operated at negative potential condition and is in electrical communication with a counter electrode electrically powered as an anode, to convert said carbon dioxide into said hydrocarbons, wherein said electrocatalyst comprises (i) carbon nanospikes, with each nanospike containing a tip, and (ii) metal nanoparticles residing on and/or between said carbon nanospikes, wherein said metal nanoparticles are  copper nanoparticles. Rondinone also suggests that the metal nanoparticles can be copper alloy including a noble metal, as equivalent to copper nanoparticles. However, Rondinone discloses only hydrocarbons that have one 1 or 2 carbon atoms per molecule. 
Xing et al. (Dalton Trans., 2019, 48, 1504) discloses electrocatalytic reduction of CO2 using Cu/Pd alloy catalyst, however, similarly to Rondinone et al. the products of the reduction are CH3OH, CH4, and CH3CH2O.

The independent claim 1 differs in that the hydrocarbons contain at least four carbon atoms and are composed of only carbon and hydrogen; and the metal nanoparticles have an alloy composition comprising copper and at least one noble metal. 
Nellaiappan et al. (ACS Catal. 2020, 10, 3658−3663) discloses copper alloy with five noble metals but the products are only CH4, and C2H4. 
Lee et al. (Adv. Mater. 2018, 30, 1704717) discloses binary alloy catalyst of copper which can reduce CO2 to produce CH4, C2H4, C2H5OH, CH3OH and C2H4O.
The prior art of record does not disclose nor suggest the instantly claimed invention as a whole. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/Examiner, Art Unit 1794